                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


Mario Antwan Lloyd,              )
                                 )
                   Plaintiff,    )
                                 )                    Civil Action No. 1:18-1512-BHH
v.                               )
                                 )
Lt. James; Lt. Lumpkin; Sgt.     )                                   ORDER
Shinah; Anthony Dennis; Captain  )
Kelly; and Major McGahey,        )
                                 )
                   Defendants.   )
________________________________)

       This matter is before the Court upon Plaintiff Mario Antwan Lloyd’s (“Plaintiff” or

“Lloyd”) pro se complaint filed pursuant to 42 U.S.C. § 1983. In his complaint, Plaintiff

alleges violations of his constitutional rights while he was a pretrial detainee at Sumter-Lee

Regional Detention Center (“SLRDC”). Plaintiff names as Defendants the following SLRDC

employees: Lieutenant James (“James”), Lieutenant Lumpkin (“Lumpkin”), Sergeant Shirah

(“Shirah”), Major Anthony Dennis (“Dennis”), Captain Kelly (“Kelly”), and Major McGhaney

(“McGhaney”) (collectively referred to as “Defendants”).1              On December 12, 2018,

Defendants filed a motion for summary judgment.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.),

the matter was referred to a United States Magistrate Judge for initial review. On March

6, 2019, Magistrate Judge Shiva V. Hodges filed a Report and Recommendation (“Report”)

outlining the issues and recommending that the Court grant Defendants’ motion for

summary judgment. Attached to the Report was a notice advising the parties of the right



       1
        The complaint improperly identifies Sergeant Shirah as Sergeant Shinah, and Major McGhaney as
Major McGahey.
to file written objections to the Report within fourteen days of receiving a copy. On March

21, 2019, Plaintiff filed objections, and Defendants filed a response to Plaintiff’s objections.

                                 STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.    Summary Judgment

       A court shall grant summary judgment if a party shows that there is no genuine

dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a



                                                2
party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                       DISCUSSION

       In her Report, the Magistrate Judge first determined that Plaintiff has failed to state

a cognizable claim under § 1983 with respect to his assertion that Defendants did not

properly process or respond to Plaintiff’s grievances, noting that Plaintiff does not have a

constitutional right to a grievance procedure. See Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994). In his objections, Plaintiff again complains that Defendants did not answer his

grievances, but nowhere in his objections does he point to a legal error in the Magistrate

Judge’s analysis. After review, therefore, the Court agrees with the Magistrate Judge that

Plaintiff’s complaints related to the grievance process at SLRDC fail to state a cognizable

claim under § 1983.

       The Magistrate Judge next examined Plaintiff’s complaints related to his conditions

of confinement.    Specifically, the Magistrate Judge considered Plaintiff’s claim that

Defendants violated his constitutional rights by improperly classifying him as a maximum

security threat although he had not been charged with disciplinary infractions. The

Magistrate Judge outlined Plaintiff’s transfers between A, B, and G pods, along with the

evidence regarding Defendants’ reasons for classifying Plaintiff as a maximum security

inmate. Ultimately, the Magistrate Judge found that Plaintiff failed to show that his transfers

between pods amounted to unconstitutional punishment because “Defendants have

                                              3
provided uncontroverted evidence that decisions about Plaintiff’s security classification and

housing assignments were made based on safety and security concerns at the institution.”

(ECF No. 35 at 8.)

       Plaintiff spends the majority of his objections rehashing his arguments regarding his

security classification and cell assignments. After review, however, the Court finds that

other than his conclusory assertion that he was not a security threat, Plaintiff has not

pointed to any evidence indicating that his security classification and cell assignment were

not reasonably based on SLRDC’s interest in maintaining jail safety and security. Although

Plaintiff may disagree with Defendants’ reasons for transferring him between pods, the

Court fully agrees with the Magistrate Judge that Plaintiff has failed to show that his

transfers constituted unconstitutional punishment.

       Moreover, the Court agrees with the Magistrate Judge that Plaintiff has not

sufficiently alleged that his conditions of confinement deprived him of a basic human need.

Plaintiff again complains in his objections that he did not have a bunk, but after review of

the record, the Court agrees with the Magistrate Judge that Plaintiff has not alleged any

actual injury to sustain his claims regarding the conditions of confinement.

       Finally, in her Report the Magistrate Judge found that Plaintiff’s conclusory allegation

that he was discriminated against by being assigned to maximum security housing was

insufficient to support a claim of discrimination. See Chapman v. Reynolds, 378 F. Supp.

1137, 1140 (W.D. Va. 1974) (noting that a merely conclusory allegation of discrimination,

without facts supporting the assertion that an officer’s conduct was motivated by the

litigant’s race, is insufficient to state an actionable § 1983 claim). Plaintiff does not object

to this conclusion, and the Court finds no clear error in the Magistrate Judge’s analysis of

                                               4
this claim.

                                     CONCLUSION

       Based on the foregoing, the Court finds that the Magistrate Judge fairly and

accurately summarized the facts and applied the correct principles of law. Accordingly, the

Court hereby adopts and incorporates the Magistrate Judge’s Report (ECF No. 35). The

Court finds Plaintiff’s objections without merit and overrules them (ECF No. 41), and the

Court grants Defendants’ motion for summary judgment (ECF No. 24).

       IT IS SO ORDERED.

                                                /s/Bruce H. Hendricks
                                                The Honorable Bruce Howe Hendricks
                                                United States District Judge

July 29, 2019
Charleston, South Carolina




                                            5
